 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page11ofof66




                                                                     -02




                                                    12/7/2020




                                1 of 6
 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page22ofof66




                                  of 6
 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page33ofof66




                                   of 6
 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page44ofof66




                                  of 6
 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page55ofof66




                                  of 6
 Case7:20-cr-00572-NSR
Case  7:20-cr-00572-NSR Document
                         Document10-1
                                  11 Filed
                                      Filed12/07/20
                                            12/07/20 Page
                                                      Page66ofof66




         7




                                   Clerk of Court requested to terminate the motion
                                   (doc. 10).




                                   of 6
